Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, 11-14 and 21-26 (new) in the reply filed on 1/26/2021 is acknowledged.
Claim Status
Claims 1-14 and 21-26 are pending.
Claims 15-20 are canceled by Applicant.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0033], it states “The metal layer 500 may be another p-type work function metal…”. It should be “The metal layer 570 may be another p-type work function metal…” in here.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21, it recites a limitation "a gate structure disposed over the channel structure".  There is insufficient antecedent basis for this limitation of “the 
Regarding claim 22-26, they are rejected under 112(b) due to their dependencies of claim 21.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju Youn Kim et al., (US 2019/0214478 A1, hereinafter Kim).
Regarding claim 1, Kim discloses a semiconductor device (transistor 301 in Fig. 1A), comprising: 
a channel component (channel under gate insulating layer 330) of a transistor (301); and 
a gate component (gate structure 320) disposed over the channel component, wherein the gate component includes: 
a dielectric layer (330); 
a first work function metal layer (TiN layer 321) disposed over the dielectric layer (330); 

    PNG
    media_image1.png
    631
    900
    media_image1.png
    Greyscale

			Kim’s Fig. 1A, annotated.
a fill-metal layer (gate electrode 322) disposed over the first work function metal layer (321); and 
a second work function metal layer (TiN layer 323) disposed over the fill-metal layer (322).  
Regarding claim 2, Kim discloses the semiconductor device of claim 1, 
wherein at least a portion of the fill-metal layer (portion of 322) has a concave profile in a cross-sectional view (322 is U-shaped as shown in Fig. 1A).  
Regarding claim 10, Kim discloses the semiconductor device of claim 1, 
wherein the dielectric layer (330) includes an interfacial layer (331 in Fig. 1A) and a high-k dielectric layer (332) disposed over the interfacial layer.  
Regarding claim 11, Kim discloses a gate structure (320) of a transistor (transistor 301 in Fig. 1A), comprising: 
a gate dielectric layer (330); 
a first work function metal layer (TiN layer 321) disposed over the dielectric layer (330); 
a fill-metal layer (gate electrode 322) located over the first work function metal layer (321) wherein the fill-metal layer (322) includes a U-shaped recess (as shown in Fig. 1A); and 
a second work function metal layer (TiN layer 323) in the U-shaped recess (of 322); 
wherein the fill-metal layer (322) has more elevated upper surfaces (sidewalls of U-shaped recess of 322 make more elevated upper surfaces) than the first work function metal layer (321) and the second work function metal layer (323).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ju Youn Kim et al., (US 2019/0214478 A1, hereinafter Kim) in view of Doohyun Lee et al., (US 2020/0119150 A1, hereinafter Lee).
Regarding claim 4, Kim discloses the semiconductor device of claim 2, 
wherein the concave profile (U-shaped 322) in the cross-sectional view is defined at least in part by a plurality of vertically-protruding side portions of the fill-metal layer (322), 
Kim does not expressly disclose wherein the semiconductor device further comprises a gate contact that is disposed over the fill-metal layer (322), and wherein a portion of the gate contact is disposed between the vertically-protruding side portions of the fill-metal layer (322).  
However, in the same semiconductor device field of endeavor, Lee discloses a gate contact metal plug 210 disposed over a gate electrode 110 in Fig. 2A. The metal plug 210 is disposed within side portions of the gate electrode 110.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Lee’s Fig. 2A, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Lee’s gate conduct metal plug on the Kim’s gate structure to make electric connection to the gate of the transistor.
Regarding claim 5, Kim modified by Lee discloses the semiconductor device of claim 4, 
wherein the gate contact (Lee’s gate contact metal plug 210 as implemented) is (would be) in physical contact with the first work function metal layer (kim’s 321 in Fig. 1A) and with the second work function metal layer (kim’s 323).  
Regarding claim 7, Kim discloses the semiconductor device of claim 1, 
the first work function metal layer (kim’s TiN layer 321)  includes a first type work function metal (different oxygen contents described in [0053]); 
the second work function metal layer (kim’s TiN layer 323) includes a second type work function metal (different oxygen contents described in [0053]); and 
Kim does not expressly disclose the first type work function metal (kim’s TiN layer 321 with different oxygen contents) is a p-type work function metal, and the second type work function metal (kim’s TiN layer 323 with different oxygen contents) is an n-type work function metal, or vice versa.  
However, in the same semiconductor device field of endeavor, Lee discloses the TiN material can both N-type and P-type work function materials described in [0024].
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select p-type work function metal and n-type work function metal according to Lee’s teaching for kim.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ju Youn Kim et al., (US 2019/0214478 A1, hereinafter Kim).
Regarding claim 6, Kim discloses the semiconductor device of claim 1, 
Kim does not expressly disclose wherein an uppermost surface of the fill-metal layer (kim’s 322) is disposed over an uppermost surface of the first work function metal layer (kim’s 321) and over an uppermost surface of the second work function metal layer (kim’s 323) in the preceding claims,
However, Kim discloses an uppermost surface of a gate electrode 122 can be over an uppermost of a TiN layer 121 (work function layer) in Fig. 1B.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the gate electrode higher that work function metal layer since tt has been held that is not inventive to discover the optimum heigh\thickness by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.

Allowable Subject Matter
Claims 3, 8-9 and 12-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 2, “a lower portion of the fill-metal layer has an "I"-shape cross-sectional profile” as recited in claim 3, in combination with the remaining features of claim 3 and claims 2-1.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 7, “the gate component further includes a third work function metal layer that is disposed over the fill-metal layer but below the second work function metal layer” as recited in claim 8, in combination with the remaining features of claim 8 with claim 7 and base claim 1.
Regarding claim 9, as this inherit the allowable subject matter from claim 8.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the gate structure of claim 11, “a lower portion of the fill-metal layer is 
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the gate structure of claim 11, “further includes a third work function metal layer that is located over the fill-metal layer but below the second work function metal layer and a fourth work function metal layer that is located over the second work function metal layer” as recited in claim 13, in combination with the remaining features of base claim 11.
Regarding claim 14, as this inherit the allowable subject matter from claim 13.

Reasons for Allowance
Claim 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach Kim) in combination of US 2020/0119150 A1 to Lee) substantially teach some of following limitations:
Kim discloses a semiconductor device (transistor 301 in Fig. 1A), comprising: 
a channel (channel under gate insulating layer 330) of a transistor (301); and 
a gate structure (320) disposed over the channel, wherein the gate structure includes: 
an interfacial layer (331); 
a high-k dielectric layer (332) disposed over the interfacial layer; 
a first work function metal layer (TiN layer 321) disposed over the high-k dielectric layer (332); 
a fill-metal layer (gate electrode 322) disposed over the first work function metal layer (321); and 
a second work function metal layer (TiN layer 323) disposed over the fill-metal layer (322)…  
However, Kim in combination of Lee does not teach the limitations of “a third work function metal layer disposed over the second work function metal layer; and a fourth work function metal layer disposed over the third work function metal layer, wherein the first work function metal layer, the second work function metal layer, and the fourth work function metal layer have a same type of work function metal, and wherein the third work function metal layer has a different type of work function metal 
Regarding claims 22-26, they are allowed due to their dependencies of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARUN LU/Primary Examiner, Art Unit 2898